 



Exhibit 10.53
(WYNDHAM WORLDWIDE LOGO) [y50095y5009502.gif]
June 16, 2006

Thomas Anderson
621 Gaines Way
Winter Park, FL 32789
Dear Tom:
I am pleased to confirm our offer and your acceptance of the position of
Executive Vice President & Chief Real Estate Development Officer, reporting to
Steve Holmes, Chairman & Chief Executive Officer. As discussed, we anticipate
that you will begin your new position on a full time basis on August 1, 2006.
Your salary, paid on a bi-weekly basis will be $13,461.53 which equates to an
annualized salary of $350,000.00. You are eligible to participate in the
Company’s year 2006 Profit Sharing Bonus Plan which currently provides for a
target payment of 75% of your regular earnings based on the Company achieving
profit goals. Since this is a mid-year transfer, your bonus will be prorated
between the two bonus levels you held during 2006. Additionally, your 2006 Bonus
will reflect participation in two separate plans. For the period January 1, 2006
— June 30, 2006, your bonus will be based on Cendant Timeshare Resort Group
performance and your eligible earnings during that period. For the balance of
the year, your bonus payment will be subject to the terms of the Wyndham
Worldwide bonus plan which will be established later in the year and based upon
your eligible earnings during that period. Beginning January 1, 2007, 100% of
your bonus will be based on the Wyndham Worldwide bonus plan in place at that
time. The bonus distribution is typically in the first quarter of the next year.
Additionally, you will be eligible for a discretionary bonus of $100,000. For
Plan year 2006, this bonus will be guaranteed at 75% for a payment of $75,000.
For Plan Year 2007, this bonus will be based on your results regarding mixed use
development transactions and collaboratively partnering with Wyndham Worldwide
business units. Collaborative partnering includes appropriate and inclusive
dialogue with all constituents as well as the ability to build trust and respect
across the organization. The amount to be paid out will be determined by Wyndham
Worldwide’s Chairman & Chief Executive Officer, Steve Holmes and me, Mary
Falvey, Executive Vice President and Chief Human Resources Officer.
You will also be eligible to participate in the following programs or other
perquisites applicable to the “Senior Executive Leadership” category which
currently include:

  •   Company-provided automobile     •   Financial planning assistance     •  
Platinum Corporate Card     •   Group Life Coverage up to $1mm     •   Annual
physical through Executive Health Group     •   401(k) Deferred Compensation
match of up to 6%     •   Cendant Employee Discount Programs

However, our program is subject to change from time to time.
To help your transition to New Jersey, you will be provided with relocation
assistance in accordance with Cendant’s Relocation Policy Plan 1 (enclosed).
Upon our receipt of your signed acceptance of this offer, a relocation counselor
will contact you within three business days.

 



--------------------------------------------------------------------------------



 



Per Wyndham Worldwide’s standard policy, this letter is not intended nor should
it be considered as an employment contract for a definite period of time.
Employment with Wyndham Worldwide is at will, and either you or the Company may
terminate employment at any time, with or without cause and with or without
notice. In addition, by signing this letter, you acknowledge that this letter,
along with any pre-hire documentation you executed, sets forth the entire
agreement regarding your employment between you and the Company, and fully
supersedes any prior agreements or understandings, whether written or oral.
Should you have any questions, please contact me at (973) 496-7226.
Best of luck in your new role!
Regards,
Mary Falvey
Executive Vice President, Human Resources and Enterprise Services
Wyndham Worldwide
Understood and accepted.

                /s/ Thomas Anderson     Thomas Anderson            September 27,
2006   Date   

Enclosures

cc:    S. Holmes     

 